Citation Nr: 1338456	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue and mouth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Pittsburgh, Pennsylvania.  A transcript of the hearing has been associated with the Veteran's claims folder.

Evidence pertinent to the matter on appeal was received by VA in September 2012.  The evidence was not accompanied by a waiver of initial RO consideration and has not been considered in any RO adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he has squamous cell carcinoma of the tongue and mouth as a result of herbicide exposure during his service in Vietnam.

In August 2010 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal.  At the time of the August 2010 VA examination the Veteran had been diagnosed with tongue cancer.  A March 2012 VA record appears to indicate that the Veteran has also been diagnosed and treated for cancer of the floor of the mouth.  Additionally, the Veteran also indicated in an April 2012 statement that he had been receiving VA cancer screening follow-up evaluations every three months.  No such records are associated with the claims file.

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that it appears that the Veteran's cancer includes not just his tongue but apparently part of his mouth as well.  As such, an exam is necessary to address the medical matters raised by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Veteran's updated VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's complete VA treatment records since March 19, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed tongue and mouth cancer disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has any cancer (including cancer of the tongue and mouth) that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service, to include exposure to herbicides.

The examiner is asked to review and state whether the latest findings from the National Academies of the Sciences updates to Agent Orange suggest a relationship between the Veteran's cancer and exposure to herbicides (Agent Orange).  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

